DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 06, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Disposition of Claims
Claims 1-8 and 10-15 are pending in this application.
Claims 1-8 and 10-15 are rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chabane – (US 2018/0010458 A1), in view of STANKOWSKI – (US 2016/0069185 A1) further in view of Engineering ToolBox, (2005). Thermal Expansion of Metals.

With regard to claim 1, Chabane (Fig. 4) disclose:
A vane (150) for an aircraft turbomachine (Fig. 1: 100), including an aerodynamic profile (156) comprising:
a leading edge (164),
a trailing edge (166), 
a pressure side wall (160) and 
a suction side wall (162), 
wherein the aerodynamic profile (156
a body (Annotated Fig. 4 below: 701; airfoil 156 excluding coupon 170) made of a first material with a first coefficient of linear thermal expansion along the direction of the leading edge (164), and
an add-on part (170) “fixed to the body (701) by brazing” ([0051]) and made from a second material with a second coefficient of linear thermal expansion along the direction of the leading edge (164),
the add-on part (170) is housed in a recess ([0048]: 172) formed in a median part (703) of an end part (702) of the body (701), said end part (702) forming the leading edge (164), said median part (703) being defined between extreme parts (704A, 704B) of said end part (702) of the body (701), 
such that the add-on part (170) forms a median portion of the leading edge (164) between said extreme parts (704A, 704B), and
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a vane add-on part, does not depend on its method of production, i.e. “fixed to the body by brazing”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).


    PNG
    media_image1.png
    768
    713
    media_image1.png
    Greyscale

Chabane Annotated Fig. 4

But Chabane does not explicitly and/or specifically meet the following limitations: 
A) the second coefficient of linear thermal expansion is larger than the first coefficient of linear thermal expansion at a normal operating temperature of the vane.

regarding limitation (A) above, , it is well-known in the art that coupons fixed to the leading edges of airfoils (blades or vanes) can use a material different from the main material used for the remaining of the airfoil in order to withstand high thermal and mechanical stresses as evidenced by STANKOWSKI below.

Further on, STANKOWSKI teaches among other things that the hot gas path part (without coupon) can be made by several materials that includes Molybdenum, Niobium, alloys of Molybdenum or Niobium (Columbium), Oxide Ceramic Matrix Composite (CMC), or SiC--SiC ceramic matrix composite (STANKOWSKI [0005]). Still further, STANKOWSKI teaches that 

Still further, it is noted that the coupon or section is made of an MM247 alloy (STANKOWSKI [0038]).
Accordingly, from the Engineering Toolbox we have that the coefficient of linear thermal expansion for MM247 (LTE2) is 6.2-8.7 (10-6in)/(in°F) and the coefficient of linear thermal expansion for Molybdenum (LTE1) is 3.0 (10-6in)/(in°F). Hence, (LTE2)>(LTE1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vane assembly of Chabane incorporating different coefficient of thermal expansion between the shell and the coupon as taught by STANKOWSKI and Engineering Toolbox to provide improved thermo-mechanical fatigue and oxidation lifetime.

With regard to claim 2, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 1, and further on Chabane also discloses:
wherein the first and second materials are metal alloys.

With regard to claim 3, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 1, and further on Chabane (Fig. 4) also discloses:
wherein the add-on part (170) forms upstream parts of the pressure side wall (160) and suction side wall (162) respectively.

With regard to claim 4, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 3, and further on Chabane also discloses:
wherein the add-on part (170) is a plate curved so as to have two sides (As clearly shown in Chabane Annotated Fig. 4 above), forming said upstream parts of the pressure side wall (160) and suction side wall (162) respectively, and
arranged on each side of a curved zone (The curved zone is interpreted as the “transition area” from the pressure side wall 160 to the suction side wall 162 within coupon 170) of the add-on part (170), forming said median portion of the leading edge (164).

With regard to claim 5, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 4, and further on Chabane (Fig. 4) also discloses:
wherein each of said sides has a V-shaped edge with a rounded vertex (Because the curved zone is interpreted as the “transition area” from the pressure side wall 160 to the suction side wall 162 within coupon 170, it follows that when viewed from a top view of vane 150, one artisan in the art would be able to see a V-shaped edge with a rounded vertex).

With regard to claim 6, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 1, and further on Chabane
wherein the add-on part (170) contributes to delimiting an internal cavity (The internal cavity is the inside space inwardly of the cutout 172) inside the aerodynamic profile (156) of the vane (150).

With regard to claim 7, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 6, and further on Chabane also discloses:
wherein the add-on part (170) comprises at least one flow disturber (Chabane Annotated Fig. 4 above: 800) on its internal surface delimiting the internal cavity.

With regard to claim 8, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 1, and further on Chabane also discloses:
a guide vane assembly for an aircraft turbomachine (Chabane Fig. 1: 100), comprising at least one vane (150) according to claim 1 above.

With regard to claim 10, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 8, and further on Chabane also discloses:
comprising at least one guide vane assembly according to claim 8 above.

But Chabane and STANKOWSKI and Engineering Toolbox does not explicitly discloses a low pressure turbine for a twin spool turbomachine.

However, the Examiner takes Official Notice that it is well-known in the art that the vanes and blades disclosed on Chabane can be use in a low pressure turbine for a twin spool turbomachine.

With regard to claim 11, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 1, and further on Chabane also discloses:
comprising at least one vane according to claim 1 above.

But Chabane and STANKOWSKI and Engineering Toolbox does not explicitly discloses a turbomachine for an aircraft.

However, the Examiner takes Official Notice that it is well-known in the art that the vanes and blades disclosed on Chabane can be use in a turbomachine for an aircraft.

With regard to claim 12, Chabane (Fig. 4) disclose:
A guide vane assembly for an aircraft turbomachine (Fig. 1: 100), comprising:
at least one first vane (vane that don’t need the coupon 170) and 
at least one second vane (150), 
wherein each second vane (150) comprises 
an aerodynamic profile (156) comprising 
a leading edge (164), 
a trailing edge (166), 
a pressure side wall (160) and 
a suction side wall (162),
the aerodynamic profile (156) is formed from a body (Annotated Fig. 4 above: 701) made of 
a first material with a first coefficient of linear thermal expansion along the direction of the leading edge (164
an add- on part (170) “fixed to the body (701) by brazing” ([0051]) and made from a second material with a second coefficient of linear thermal expansion along the direction of the leading edge (164), 
the add-on part (170) is housed in a recess ([0048]: 172) formed in a median part (703) of an end part (702) of the body (701), 
said end part (702) forming the leading edge (164), 
said median part (703) being defined between extreme parts (704A, 704B) of said end part (702) of the body (701), 
such that the add-on part (170) forms a median portion of the leading edge (164) between said extreme parts (704A, 704B),
each first vane (vane that don’t need the coupon 170) comprises an aerodynamic profile without an add-on part (170).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a vane add-on part, does not depend on its method of production, i.e. “fixed to the body by brazing”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

But Chabane does not explicitly and/or specifically meet the following limitations: 
A) the second coefficient of linear thermal expansion is larger than the first coefficient of linear thermal expansion at a normal operating temperature of the vane.

However, regarding limitation (A) above, , it is well-known in the art that coupons fixed to the leading edges of airfoils (blades or vanes) can use a material different from the main material used for the remaining of the airfoil in order to withstand high thermal and mechanical stresses as evidenced by STANKOWSKI below.

Further on, STANKOWSKI teaches among other things that the hot gas path part (without coupon) can be made by several materials that includes Molybdenum, Niobium, alloys of Molybdenum or Niobium (Columbium), Oxide Ceramic Matrix Composite (CMC), or SiC--SiC ceramic matrix composite (STANKOWSKI [0005]). Still further, STANKOWSKI teaches that 

Still further, it is noted that the coupon or section is made of an MM247 alloy (STANKOWSKI [0038]).
Accordingly, from the Engineering Toolbox we have that the coefficient of linear thermal expansion for MM247 (LTE2) is 6.2-8.7 (10-6in)/(in°F) and the coefficient of linear thermal expansion for Molybdenum (LTE1) is 3.0 (10-6in)/(in°F). Hence, (LTE2)>(LTE1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vane assembly of Chabane incorporating different coefficient of thermal expansion between the shell and the coupon as taught by STANKOWSKI and Engineering Toolbox to provide improved thermo-mechanical fatigue and oxidation lifetime.

With regard to claim 13, Chabane (Fig. 4) disclose:
A guide vane assembly sector for an aircraft turbomachine (Fig. 1: 100
at least one first vane (vane that don’t need the coupon 170) and 
at least one second vane (150),
wherein each second vane (150) comprises 
an aerodynamic profile (156) comprising 
a leading edge (164), 
a trailing edge (166), 
a pressure side wall (160) and 
a suction side wall (162),
the aerodynamic profile (156) is formed from a body (701) made of 
a first material with a first coefficient of linear thermal expansion along the direction of the leading edge (164), and 
an add- on part (170) “fixed to the body (701) by brazing” ([0051]) and made from a second material with a second coefficient of linear thermal expansion along the direction of the leading edge (164), 
the add-on part (170) is housed in a recess ([0048]: 172) formed in a median part (703) of an end part (702) of the body (701), 
said end part (702) forming the leading edge (164), 
said median part (703) being defined between extreme parts (704A, 704B) of said end part (702) of the body (701), 
such that the add-on part (170) forms a median portion of the leading edge (164) between said extreme parts (704A, 704B), 
the second coefficient of linear thermal expansion is larger than the first coefficient of linear thermal expansion at a normal operating temperature of the second vane, and 
each first vane (vane that don’t need the coupon 170) comprises an aerodynamic profile without an add-on part (170).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a vane add-on part, does not depend on its method of production, i.e. “fixed to the body by brazing”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)

But Chabane does not explicitly and/or specifically meet the following limitations: 
A) the second coefficient of linear thermal expansion is larger than the first coefficient of linear thermal expansion at a normal operating temperature of the vane.

However, regarding limitation (A) above, , it is well-known in the art that coupons fixed to the leading edges of airfoils (blades or vanes) can use a material different from the main material used for the remaining of the airfoil in order to withstand high thermal and mechanical stresses as evidenced by STANKOWSKI below.

Further on, STANKOWSKI teaches among other things that the hot gas path part (without coupon) can be made by several materials that includes Molybdenum, Niobium, alloys of Molybdenum or Niobium (Columbium), Oxide Ceramic Matrix Composite (CMC), or SiC--SiC ceramic matrix composite (STANKOWSKI [0005]). Still further, STANKOWSKI teaches that 

Still further, it is noted that the coupon or section is made of an MM247 alloy (STANKOWSKI [0038]).
Accordingly, from the Engineering Toolbox we have that the coefficient of linear thermal expansion for MM247 (LTE2) is 6.2-8.7 (10-6in)/(in°F) and the coefficient of linear thermal expansion for Molybdenum (LTE1) is 3.0 (10-6in)/(in°F). Hence, (LTE2)>(LTE1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vane assembly of Chabane incorporating different coefficient of thermal expansion between the shell and the coupon as taught by STANKOWSKI and Engineering Toolbox to provide improved thermo-mechanical fatigue and oxidation lifetime.

With regard to claim 14, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 13, and further on Chabane also discloses:
wherein the at least one first vane (vane that don’t need the coupon 170) comprises two first vanes and the at least one second vane (150) comprises two second vanes.

With regard to claim 15, Chabane in view of STANKOWSKI and Engineering Toolbox disclose the vane according to claim 14, and further on Chabane also discloses:
wherein the two first vanes (vanes that don’t need the coupon 170) are respectively arranged at two opposite circumferential ends of the guide vane assembly sector, and
the two second vanes (150) are arranged between the two first vanes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747